UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7698



JOHN PRICE, JR.,

                                            Plaintiff - Appellant,

          versus

DEPARTMENT OF CORRECTIONS, Officers; MEDICAL
DEPARTMENT; OFFICERS OF GREENSVILLE CORREC-
TIONAL CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-92-1560-AM, CA-93-13-AM, CA-93-14-AM, CA-93-15-AM, CA-
93-16-AM)

Submitted:   February 27, 1996            Decided:   March 19, 1996

Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Price, Jr., Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Price v. Department of Corrections, Nos. CA-92-1560-AM; CA-
93-13-AM; CA-93-14-AM; CA-93-15-AM; CA-93-16-AM (E.D. Va. Mar. 28,

1994). We modify the district court's order to one of dismissal be-

cause the unexecuted affidavits on which the district court relied
were insufficient to support any findings. See Fed. R. Civ. P. 56

(required form of affidavits). Further, the record does not support

the district court's statement that Appellant was given the notice

required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2